Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 1 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                              ·

      ·1· · · · · · · · UNITED STATES DISTRICT COURT

      ·2· · · · · · · · SOUTHERN DISTRICT OF FLORIDA

      ·3· · · · · · · · ·CASE NO. 9:18-cv-80176-BB/BR

      ·4
      · ·   ·IRA KLEIMAN, as the personal representative
      ·5·   ·of the Estate of David Kleiman, and
      · ·   ·W&K Info Defense Research, LLC,
      ·6
      · ·   · · · · · ·Plaintiffs,
      ·7
      · ·   ·-vs-
      ·8
      · ·   ·CRAIG WRIGHT,
      ·9
      · ·   · · · · · ·Defendant.
      10

      11· ·* * * * * * * * * * * * * * * * * * *

      12· ·TELECONFERENCE DEPOSITION OF DR. MATTHEW EDMAN

      13· ·DATE TAKEN: April 29, 2020

      14· ·TIME: 10:10 a.m. - 4:40 p.m.

      15
      · · ·TAKEN BEFORE: RICK E. LEVY, RPR, FPR
      16· · · · · · · · ·AND NOTARY PUBLIC

      17

      18· ·* * * * * * * * * * * * * * * * * * *

      19

      20

      21

      22

      23

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 2 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           13

      ·1· · · · A.· ·Yes.
      ·2· · · · Q.· ·Are you opining that Dr. Wright manipulated
      ·3· ·any documents?
      ·4· · · · A.· ·Same answer.
      ·5· · · · Q.· ·And by "same answer" you mean everything we
      ·6· ·discussed with regards to the other question would apply
      ·7· ·by switching -- modified, manipulated you'll have the
      ·8· ·same answer; correct?
      ·9· · · · · · ·MR. ROCHE:· Objection, form.· Dr. Edman, just
      10· · · · to the extent you can answer the question I would
      11· · · · just instruct you to answer the question as opposed
      12· · · · to referring back to your last answer.
      13· ·BY MR. KASS
      14· · · · Q.· ·I'll re-ask the question and then we'll see
      15· ·how Dr. Edman does it.· Are you opining that Dr. Wright
      16· ·has manipulated any documents?
      17· · · · A.· ·I am opining that a number of documents were
      18· ·manipulated in a manner that would be consistent with
      19· ·the defendant having performed those manipulations.
      20· · · · Q.· ·Are you opining that it in fact was Dr. Wright
      21· ·who made those manipulations?
      22· · · · A.· ·I don't believe that's explicitly stated in my
      23· ·report but the implication suggests that it would be
      24· ·consistent with the defendant having performed those
      25· ·manipulations.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 3 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           14

      ·1· · · · Q.· ·Right but that's not your actual final
      ·2· ·conclusion; correct?
      ·3· · · · · · ·MR. ROCHE:· Objection, form.
      ·4· · · · · · ·THE WITNESS:· Can you restate the question?
      ·5· ·BY MR. KASS
      ·6· · · · Q.· ·Sure.· I believe you stated the implication
      ·7· ·was that it was Dr. Wright who made those modifications
      ·8· ·but do you actually conclude that it in fact was
      ·9· ·Dr. Wright who made those modifications?
      10· · · · A.· ·Again I don't believe in my report I conclude
      11· ·decisively that it was Dr. Wright who made the
      12· ·modifications but the implication is that the
      13· ·modifications are consistent with the defendant having
      14· ·done them.
      15· · · · Q.· ·And that would be your same opinion at trial;
      16· ·correct?
      17· · · · A.· ·Yes.
      18· · · · Q.· ·Are you opining that Dr. Wright has altered
      19· ·any documents?
      20· · · · A.· ·Again I don't believe that's stated explicitly
      21· ·in my report but the implication is clear that the
      22· ·modifications would be consistent or alterations would
      23· ·be consistent with the defendant having performed that.
      24· · · · Q.· ·But you're not actually opining that it was
      25· ·Dr. Wright in fact who made those alterations; correct?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 4 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           15

      ·1· · · · A.· ·Yes, I don't believe I explicitly state so in
      ·2· ·my report.
      ·3· · · · Q.· ·And that would be your same opinion at trial;
      ·4· ·correct?
      ·5· · · · A.· ·Yes.
      ·6· · · · Q.· ·Are you opining that Dr. Wright has done
      ·7· ·anything to make certain documents unauthentic?
      ·8· · · · · · ·MR. ROCHE:· Repeat that.· I didn't hear the
      ·9· · · · end of the question.
      10· ·BY MR. KASS
      11· · · · Q.· ·Are you opining that Dr. Wright has done
      12· ·anything to make certain documents unauthentic?
      13· · · · A.· ·Again I don't believe I explicitly state that
      14· ·in the report.
      15· · · · Q.· ·Will you -- but will you be opining that it in
      16· ·fact was Dr. Wright who made the documents unauthentic?
      17· · · · · · ·MR. ROCHE:· Objection, form.
      18· · · · · · ·THE WITNESS:· Again I don't believe I stated
      19· · · · that explicitly in my report but the implication
      20· · · · the evidence suggests the alterations to make the
      21· · · · documents unauthentic would be consistent with the
      22· · · · defendant having performed.
      23· ·BY MR. KASS
      24· · · · Q.· ·Is that going to be your same opinion at
      25· ·trial?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 5 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           16

      ·1· · · · A.· ·Yes.
      ·2· · · · Q.· ·When you say an alteration -- let me back up.
      ·3· ·I just used four different synonyms; modified,
      ·4· ·manipulated, altered, unauthentic.· So is there one word
      ·5· ·you feel comfortable using that kind of encompasses all
      ·6· ·four just to kind of simplify this a little bit?
      ·7· · · · · · ·MR. ROCHE:· Objection, form.
      ·8· · · · · · ·MR. KASS:· I am just trying to make the
      ·9· · · · deposition easier.· I don't mind having to repeat
      10· · · · my questions four times.
      11· · · · · · ·MR. ROCHE:· Dr. Edman, to the extent you --
      12· · · · you think you can consolidate it like that without
      13· · · · losing any accuracy in your answers I'm fine with
      14· · · · that.
      15· · · · · · ·THE WITNESS:· If you want to use manipulation
      16· · · · as a common term for those synonyms for purposes of
      17· · · · this deposition I'm fine with that.
      18· ·BY MR. KASS
      19· · · · Q.· ·And we'll even make it a little more narrow.
      20· ·Let's just say for the next few questions and then I'll
      21· ·let you know when we're not going to use that any more.
      22· ·My next couple minutes of testimony we're going to refer
      23· ·to manipulation; correct, is that the word you like to
      24· ·use?
      25· · · · A.· ·Sure.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 6 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           17

      ·1· · · · Q.· ·When you stated that these manipulations were
      ·2· ·consistent with having been made by Dr. Wright what do
      ·3· ·you mean by consistent?
      ·4· · · · A.· ·I mean that the evidence available to me
      ·5· ·suggests that defendants would have at least had the
      ·6· ·means to create those manipulations.
      ·7· · · · Q.· ·Could those manipulations also have been
      ·8· ·consistent with other people having made them?
      ·9· · · · A.· ·The evidence available to me doesn't suggest
      10· ·anyone else having created those manipulations.
      11· · · · Q.· ·So are you opining that Dr. Wright is the only
      12· ·person who is consistent with having made those
      13· ·manipulations?
      14· · · · · · ·MR. ROCHE:· Objection, form.
      15· · · · · · ·THE WITNESS:· Based on the evidence available
      16· · · · to me it appears that -- at least I don't have
      17· · · · anyone else who would be consistent with performing
      18· · · · those manipulations.
      19· ·BY MR. KASS
      20· · · · Q.· ·So do you have an opinion as to whether it was
      21· ·likely that Dr. Wright made those manipulations?
      22· · · · A.· ·Can you be more specific on what you mean by
      23· ·likely?
      24· · · · Q.· ·Right.· Before you said it's consistent.· The
      25· ·way I understand consistent it could be consistent with


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 7 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           18

      ·1· ·Dr. Wright.· It could also be consistent -- let's just
      ·2· ·back up.· What's your basis for stating that those
      ·3· ·manipulations are consistent with having been done by
      ·4· ·Dr. Wright?
      ·5· · · · A.· ·The basis as stated in my report but in
      ·6· ·general includes accounts associated with Dr. Wright,
      ·7· ·computers and IP addresses associated with Dr. Wright.
      ·8· ·Certain metadata that references the defendant.· There
      ·9· ·may be other things cited in my report that I don't
      10· ·recall as I sit here right now but high level review.
      11· · · · Q.· ·That's fine.· Going with the high level
      12· ·overview with the understanding that there may be some
      13· ·other things you're also relying on.· My question is
      14· ·conceivably there could be other people consistent who
      15· ·possibly have access to accounts, same IP address area
      16· ·that could also have been behind these manipulations.
      17· ·Do you agree with that premise?
      18· · · · · · ·MR. ROCHE:· Objection, form.
      19· · · · · · ·THE WITNESS:· Anything is possible but I don't
      20· · · · have evidence available to me to support that.
      21· ·BY MR. KASS
      22· · · · Q.· ·Right.· So based on that lack of evidence do
      23· ·you believe it's likely that Dr. Wright was the person
      24· ·behind the manipulations?
      25· · · · · · ·MR. ROCHE:· Objection, form.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 8 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           19

      ·1· · · · · · ·THE WITNESS:· I don't have any evidence to
      ·2· · · · suggest someone other than Dr. Wright performed
      ·3· · · · those manipulations.
      ·4· ·BY MR. KASS
      ·5· · · · Q.· ·So is it your opinion that all the evidence
      ·6· ·suggests that Dr. Wright made those manipulations?
      ·7· · · · A.· ·Again that's my opinion that the manipulations
      ·8· ·are consistent with Dr. Wright --
      ·9· · · · Q.· ·And the only person you're aware of that was
      10· ·consistent -- that fits the consistency of having made
      11· ·those manipulations is Dr. Wright?
      12· · · · A.· ·To the best of my knowledge, yes.
      13· · · · Q.· ·Is that going to be your opinion at trial?
      14· · · · A.· ·Yes.
      15· · · · Q.· ·Are you going to be providing an opinion as to
      16· ·whether Dr. Wright is a forgerrer?
      17· · · · · · ·MR. ROCHE:· Objection, form.
      18· · · · · · ·THE WITNESS:· Could you be more specific?
      19· ·BY MR. KASS
      20· · · · Q.· ·Sure.· Are you going to be giving an opinion
      21· ·as to whether Dr. Wright has forged any documents?
      22· · · · A.· ·Again my opinion is that the manipulations
      23· ·that I observed are consistent with the defendant having
      24· ·made them.
      25· · · · Q.· ·Are you going to be -- just to clarify now as


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3 Entered
                                   Dr.       on FLSD Docket 05/09/2020 Page 9 of 57
                                       Matthew    Edman
                                   Dr. Matthew Edman
                                     April 29, 2020                           20

      ·1· ·far as I'm going away from the manipulations meaning
      ·2· ·those four different words so now I am going to be using
      ·3· ·more specific terms going forward.· You understand that?
      ·4· · · · A.· ·Yes.
      ·5· · · · Q.· ·Okay.· Are you going to be providing an
      ·6· ·opinion that Dr. Wright in fact forged documents?
      ·7· · · · · · ·MR. ROCHE:· Objection.· Seems like we're
      ·8· · · · splicing words here Zalman.· To the extent you want
      ·9· · · · to define what you mean by these words that might
      10· · · · be --
      11· · · · · · ·MR. KASS:· I'm using the word forged which he
      12· · · · uses in his report.· I think that's fair game.
      13· · · · We'll get to asking what his definition of forgery
      14· · · · is but now I'm using a word that's in his report.
      15· · · · Dr. Edman, however you understand forgery to mean
      16· · · · that's my question.
      17· · · · · · ·THE WITNESS:· Okay.· Could you please restate
      18· · · · the question?
      19· ·BY MR. KASS
      20· · · · Q.· ·Sure.· Are you giving any opinion that Dr.
      21· ·Wright forged documents?
      22· · · · A.· ·Again that's my opinion that forgeries were at
      23· ·least consistent with the defendant having created them.
      24· · · · Q.· ·Are you opining that it was Dr. Wright in fact
      25· ·who made that forgery?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 10 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            38

      ·1· ·report?
      ·2· · · · A.· ·I don't recall the exact date.· Probably early
      ·3· ·March, late February perhaps.
      ·4· · · · Q.· ·And your prior reports, do you recall when you
      ·5· ·had written those?
      ·6· · · · A.· ·Late 2019, early 2020.
      ·7· · · · Q.· ·So is it fair to say about three months give
      ·8· ·or take?
      ·9· · · · · · ·MR. ROCHE:· Objection to form.
      10· · · · · · ·THE WITNESS:· Can you restate the question?
      11· ·BY MR. KASS
      12· · · · Q.· ·Sure.· Between when you wrote your first two
      13· ·reports which are Exhibit 1 and 2 and when you rehashed
      14· ·the documents about two to three months had passed?
      15· · · · A.· ·I think that's fair to say.
      16· · · · Q.· ·And is it also accurate to say that you don't
      17· ·in fact have a list of the actual hash values that you
      18· ·generated for Exhibits 1 and 2?
      19· · · · A.· ·I don't believe that's entirely accurate.
      20· · · · Q.· ·What part of it is accurate?
      21· · · · A.· ·We had previously provided to you a list of
      22· ·hashes associated with certain files that were provided
      23· ·by plaintiff's E-discovery vendor which I understand was
      24· ·as provided by your E-discovery vendor.
      25· · · · Q.· ·Okay.· Is there anything else?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 11 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            39

      ·1· · · · A.· ·No, not as I sit here today.
      ·2· · · · Q.· ·So as far as the actual hash values that you
      ·3· ·generated when you were analyzing those documents we
      ·4· ·don't have an actual list of the hashes that you
      ·5· ·generated?
      ·6· · · · A.· ·The hashes are the documents that I analyzed
      ·7· ·are in Exhibit 3.
      ·8· · · · Q.· ·Right.· But the actual hashes that you
      ·9· ·generated at the time of your analysis are not saved?
      10· · · · A.· ·For one and two.· For three obviously it's
      11· ·recorded and saved in that report.
      12· · · · · · ·MR. KASS:· Okay.· That works.· Kyle, we can
      13· · · · take a break.· You want to take a ten minute break?
      14· · · · · · ·MR. ROCHE:· Sure, sounds good.
      15· · · · · · ·THE WITNESS:· Do I just mute?
      16· · · · · · ·MR. KASS:· Just mute.· You can stop your
      17· · · · video.· I'll leave the meeting running.
      18· ·BY MR. KASS
      19· · · · Q.· ·Dr. Edman, do you remember testifying earlier
      20· ·on today that certain alterations, modification,
      21· ·forgeries or changes to documents are consistent with
      22· ·having been done by Dr. Craig Wright?· Sorry, didn't
      23· ·catch that?
      24· · · · A.· ·Yes.
      25· · · · Q.· ·You also testified that he is the only person


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 12 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            40

      ·1· ·that you're aware of consistent with having done those
      ·2· ·actions?
      ·3· · · · A.· ·Correct.
      ·4· · · · Q.· ·What have you done to determine whether other
      ·5· ·people -- whether those actions would also be consistent
      ·6· ·with other people?
      ·7· · · · A.· ·I've simply reviewed the other documents that
      ·8· ·are available to me.
      ·9· · · · Q.· ·The documents that are available to you are
      10· ·what?
      11· · · · A.· ·Listed in my report.· At least that I have
      12· ·reviewed.
      13· · · · · · ·MR. KASS:· Just Dr. Edman, I'm not sure if
      14· · · · you're aware -- you're good, nevermind.· Strike
      15· · · · that.· I'm going to introduce as Exhibit number 4 a
      16· · · · document, Excel that is titled Dr. Edman Relativity
      17· · · · Documents and has a date of February 3rd 2020.
      18· · · · · · ·(Defendant's Exhibit No. 4 was
      19· · · · · · ·marked for identification.)
      20· · · · · · ·MR. ROCHE:· Zalman, are you representing that
      21· · · · this is the same document we produced to you?
      22· · · · · · ·MR. KASS:· Yes, that you had sent me by
      23· · · · e-mail, correct.· Let me ask you to send it -- I'm
      24· · · · going to unscreen share and I'm going to drop it
      25· · · · into the chat box so everybody has a copy.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 13 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            41

      ·1· · · · MR. ROCHE:· Would you mind doing that for
      ·2· ·every document that you introduce as opposed to
      ·3· ·dropping it in the box?
      ·4· · · · MR. KASS:· Did you get it because I got a
      ·5· ·weird message?· Wait a second.· I am going to
      ·6· ·resend it.· I don't know if it's the size but for
      ·7· ·some reason it's not letting me do it.· I can
      ·8· ·e-mail it to you if you want.
      ·9· · · · MR. ROCHE:· Yes, that would be helpful.
      10· · · · MR. KASS:· Sure.· Going to send it to you
      11· ·right now.
      12· · · · MR. ROCHE:· I'm going to forward it on to Dr.
      13· ·Edman.· You can e-mail it to him too.
      14· · · · MR. KASS:· I think I may know what the problem
      15· ·is.· Give me one second, let me try something.· It
      16· ·wouldn't let me share because it was opened.· Now
      17· ·it's in the chatbox so you could have it.
      18· · · · MR. ROCHE:· Got it.
      19· · · · THE WITNESS:· This is Exhibit 4?
      20· · · · MR. KASS:· Yes.· I'm going to do a screen
      21· ·share.
      22· · · · THE WITNESS:· Apologies, just for consistency
      23· ·with my numbering do you anticipate there being
      24· ·more than 100 exhibits?
      25· · · · MR. KASS:· No, I do not.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 14 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            54

      ·1· · · · Q.· ·Now I just want to understand a little bit
      ·2· ·more as to the structure of your report and just I want
      ·3· ·to try and summarize it and then just let me know if
      ·4· ·it's accurate or if you want to make any changes.· The
      ·5· ·way I understand your report to work is that you'll
      ·6· ·start off with a Roman numeral number and a header of a
      ·7· ·Bates number of a certain document and I understand that
      ·8· ·to be the document that you're going to be analyzing in
      ·9· ·that section.· Is that correct?
      10· · · · A.· ·Yes, I believe that's generally the structure.
      11· · · · Q.· ·And then if we scroll down until the next
      12· ·Roman numeral header there is generally going to be a
      13· ·last paragraph in this particular case on page number
      14· ·three it is going to be paragraph number six and it says
      15· ·accordingly and it gives an opinion; is that correct?
      16· · · · A.· ·Yes.
      17· · · · Q.· ·So and in this particular case it's your
      18· ·opinion that the document's not authentic and it has
      19· ·been manipulated?· Sorry, are you waiting for me?
      20· · · · A.· ·My apologies, I don't believe you asked a
      21· ·question.
      22· · · · Q.· ·I'm sorry.· My question was is it your opinion
      23· ·that -- your opinion in paragraph six is that the
      24· ·document is not an authentic invoice but instead has
      25· ·been manipulated; correct?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 15 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            55

      ·1· · · · A.· ·Correct.
      ·2· · · · Q.· ·And so is it fair to say that all the
      ·3· ·paragraphs between the Roman numeral header and your
      ·4· ·conclusion which is the last paragraph of that section
      ·5· ·is the basis and the facts that support your conclusion?
      ·6· · · · A.· ·In the section, yes.
      ·7· · · · Q.· ·That's generally throughout your report?
      ·8· · · · A.· ·That is generally throughout my reports.
      ·9· · · · Q.· ·Are you relying -- throughout your report are
      10· ·you relying on any bases that are not identified in
      11· ·those paragraphs?
      12· · · · A.· ·No.
      13· · · · Q.· ·Dr. Edman, do you recall providing an opinion
      14· ·that certain documents are forgeries?
      15· · · · A.· ·Yes.
      16· · · · Q.· ·What does a forgery mean to you?
      17· · · · · · ·MR. ROCHE:· Objection, asked and answered.
      18· · · · · · ·THE WITNESS:· Again forgery to me is a
      19· · · · document that has been manipulated to appear to be
      20· · · · something other than what it actually is.
      21· ·BY MR. KASS
      22· · · · Q.· ·So what's the difference between a forgery and
      23· ·a manipulated document?
      24· · · · · · ·MR. ROCHE:· Objection, form.
      25· · · · · · ·THE WITNESS:· I believe that we had previously


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 16 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            56

      ·1· · · · agreed that they were all synonyms.
      ·2· ·BY MR. KASS
      ·3· · · · Q.· ·Well, I just wanted to make sure that was
      ·4· ·actually your opinion.· It appears like it is?
      ·5· · · · A.· ·Yes, my opinion forgery is a document that has
      ·6· ·been manipulated to appear to be something other than
      ·7· ·what it is thus it's a manipulated document.
      ·8· · · · Q.· ·If a document was manipulated but you don't
      ·9· ·know what the intention was can that document be a
      10· ·forgery?
      11· · · · · · ·MR. ROCHE:· Objection.
      12· · · · · · ·THE WITNESS:· Again as we discussed previously
      13· · · · I don't opine on the reason for any of these
      14· · · · manipulations or at least the ultimate purpose of
      15· · · · the manipulated documented.
      16· ·BY MR. KASS
      17· · · · Q.· ·Here is my question.· My understanding of what
      18· ·you just testified is that a forgery is when a document
      19· ·has been manipulated to appear to be something than what
      20· ·it actually is.· Is that accurate?
      21· · · · A.· ·I agree with your definition.
      22· · · · Q.· ·So it seems to me that there is some sort of
      23· ·intent because you're opining when something is forged
      24· ·that somebody was trying to make this look like it was
      25· ·something else, correct?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 17 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            57

      ·1· · · · A.· ·Correct.· The document was changed but as for
      ·2· ·why specifically that document was changed for example
      ·3· ·an e-mail from 2014 to 2011 I don't generally opine on
      ·4· ·why this specific date that was chosen.
      ·5· · · · Q.· ·Let me ask you.· If I have an invoice -- this
      ·6· ·is a hypothetical I'm being very clear.· If I have an
      ·7· ·invoice that I prepared yesterday and I was planning on
      ·8· ·sending it to a third party and I didn't get around to
      ·9· ·it I'm going to send it today so I changed the date, I
      10· ·went into PDF I used the text editor, I changed
      11· ·yesterday's date to today's date and then I sent it out.
      12· ·Would you agree that document has been manipulated?
      13· · · · A.· ·Yes.
      14· · · · Q.· ·Has it been altered?
      15· · · · A.· ·Yes.
      16· · · · Q.· ·Has it been modified?
      17· · · · A.· ·Yes.
      18· · · · Q.· ·Has it been forged?
      19· · · · A.· ·Based on your hypothetical the description it
      20· ·was an invoice dated yesterday that was made to look
      21· ·like an invoice dated today so in some sense you could
      22· ·consider that a forgery.
      23· · · · Q.· ·Would you consider it a forgery?
      24· · · · A.· ·I think it depends on the context in your
      25· ·hypothetical but based on the definitions we've agreed


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 18 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            58

      ·1· ·on I believe that would be a forgery.
      ·2· · · · Q.· ·When you used the word forgery throughout your
      ·3· ·report are you using that type of understanding of the
      ·4· ·word forgery?
      ·5· · · · A.· ·Again I used that term to refer to a document
      ·6· ·that's been manipulated to appear to be something other
      ·7· ·than what it is.
      ·8· · · · Q.· ·So if we were to apply that to my hypothetical
      ·9· ·the forgery is because I'm making it appear as if it was
      10· ·actually sent today -- sent today but really I did it
      11· ·yesterday and I updated the date?
      12· · · · A.· ·Again I would need to see this hypothetical
      13· ·document how these modifications were made but again
      14· ·it's --
      15· · · · Q.· ·We can do it right now if you want.· I can do
      16· ·a screen share and modify a PDF right in front of you if
      17· ·that's necessary.· I don't believe it is, right?· My
      18· ·question is I don't understand -- you can give me the
      19· ·scenarios in one situation where you would call it a
      20· ·forgery and one where you wouldn't.· I just don't
      21· ·understand where the doubt is.
      22· · · · A.· ·Sorry, could you restate the question?
      23· · · · Q.· ·Sure.· We have my hypothetical I drafted the
      24· ·invoice yesterday.· Today I went into the PDF I changed
      25· ·the date with the text editor, PDF text editor, and sent


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 19 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            59

      ·1· ·it out.· I had asked you is that a forgery and I'm not
      ·2· ·sure I got a totally clear answer.· What would your
      ·3· ·answer be in that situation?
      ·4· · · · A.· ·If it were in your hypothetical example a
      ·5· ·document that let's say an invoice in your hypothetical
      ·6· ·example that were created yesterday.
      ·7· · · · Q.· ·Yes.
      ·8· · · · A.· ·And you modified or manipulated that document
      ·9· ·to make it appear as if it were an invoice created
      10· ·today.
      11· · · · Q.· ·Correct.
      12· · · · A.· ·By the literal definition you could consider
      13· ·that are a forgery.
      14· · · · Q.· ·Would it matter what my intentions were?
      15· · · · A.· ·It may.
      16· · · · Q.· ·In what sense?
      17· · · · A.· ·I take that back.· The literal definition I
      18· ·think your intentions are irrelevant to your
      19· ·hypothetical.· It's still an invoice that was created
      20· ·yesterday and then modified to make it look as if it
      21· ·were created today.
      22· · · · Q.· ·So your definition that's a forgery?
      23· · · · A.· ·For the purposes of this hypothetical, yes.
      24· · · · Q.· ·Now, what if I created an invoice and I wrote
      25· ·that my total fees were $100 and made it into PDF $100,


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 20 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            60

      ·1· ·wrote it today today's date.· Then I realized afterwards
      ·2· ·I made a mistake.· It really should have only been $75
      ·3· ·so I go back into the PDF, I change the PDF to make it
      ·4· ·$75 so actually reflects the work that I did.· I send
      ·5· ·out that invoice.· Is that a forgery?
      ·6· · · · A.· ·I mean again by the literal definition that
      ·7· ·we're using for the purpose of these hypotheticals you
      ·8· ·could consider it a forgery.· It was an invoice for $100
      ·9· ·that was made to look like the invoice for $75.
      10· · · · Q.· ·It doesn't matter to you that actually the
      11· ·first invoice was incorrect and by making this
      12· ·alteration I actually made the document accurate?
      13· · · · · · ·MR. ROCHE:· Objection, form.
      14· · · · · · ·THE WITNESS:· I don't see why you couldn't
      15· · · · simply regenerate the invoice.
      16· · · · · · ·MR. KASS:· I'm lazy, right.
      17· ·BY MR. KASS
      18· · · · Q.· ·Hypothetically.
      19· · · · A.· ·You're hypothetically lazy?
      20· · · · Q.· ·Yes.
      21· · · · A.· ·Okay.· Can you restate the question?
      22· · · · Q.· ·Sure.· You stated that you don't see why
      23· ·someone could have regenerated the invoice.· Let me ask
      24· ·you.· If I were to regenerate the invoice with the right
      25· ·amount then it would not be a forgery; correct?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 21 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            61

      ·1· · · · A.· ·Correct.· The document was not manipulated.
      ·2· · · · Q.· ·But if I were to use a PDF editor to change
      ·3· ·the $100 to be $75 then it would be a forgery?
      ·4· · · · A.· ·For purposes of this hypothetical based on the
      ·5· ·definitions we've discussed it would be an invoice for
      ·6· ·an amount other than what it was intended to be.
      ·7· · · · Q.· ·And the definitions we discussed for forgery
      ·8· ·those are the same definitions that you used throughout
      ·9· ·your three reports which are Exhibit 1, 2 and 3;
      10· ·correct?
      11· · · · · · ·MR. ROCHE:· Objection, form.
      12· · · · · · ·THE WITNESS:· In general yes, I believe so.
      13· ·BY MR. KASS
      14· · · · Q.· ·Is there any time when you're not using that
      15· ·definition?
      16· · · · A.· ·Not that I recall but I don't recall each and
      17· ·every paragraph of my reports as I sit here today.
      18· · · · Q.· ·My other question for you is going through
      19· ·your reports sometimes you state that it's a forgery,
      20· ·sometimes you state that it's manipulated and sometimes
      21· ·that it was not authentic.· Do you agree you change
      22· ·your -- the verbiage you use in your conclusions?
      23· · · · A.· ·Yes, though the implication is consistent.
      24· · · · Q.· ·So in your mind it doesn't matter which
      25· ·verbiage you use, you could have used manipulated


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 22 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            62

      ·1· ·throughout and that wouldn't have changed your opinion?
      ·2· · · · A.· ·Correct.
      ·3· · · · Q.· ·Let me ask you a question, a new hypothetical.
      ·4· ·This time I'm talking about Word, not talking about --
      ·5· ·this is a hypothetical where I'm using a Word document.
      ·6· ·I draft my invoice.· I put the $100 on it and I hit
      ·7· ·save.· I close the Word document.· I reopen the Word
      ·8· ·document then I realize no it should have been 75.
      ·9· ·Reopen the Word document and I change it to $75.· Is
      10· ·that a forgery?
      11· · · · A.· ·In the hypothetical it seems like your
      12· ·original document was a draft and you modified your
      13· ·draft.
      14· · · · Q.· ·Why do you state that it seems like my
      15· ·document was a draft?
      16· · · · A.· ·Maybe I missed that part of your hypothetical.
      17· ·It sounded like you drafted a new invoice, saved it,
      18· ·closed it, opened it, updated your draft and then
      19· ·created your invoice based on the document.· Is that
      20· ·accurate?
      21· · · · Q.· ·Well, yes, I didn't define it as draft but the
      22· ·actual mechanics you got correct.· So let me ask you a
      23· ·different question.· So is it your opinion that once the
      24· ·document's PDF'd then it comes final or is a final Word
      25· ·document?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 23 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            63

      ·1· · · · A.· ·I mean I imagine you can have final Word
      ·2· ·document.
      ·3· · · · Q.· ·So I would modify my hypothetical that I
      ·4· ·create my invoice, made it $100, I saved it.· I even put
      ·5· ·final in the file name.· Saved it.· Invoice, final,
      ·6· ·closed it.· Ten minutes later I realized it should be
      ·7· ·$75 I opened it back up I modified it to $75, is that
      ·8· ·document a forgery now?
      ·9· · · · A.· ·The literal definition I suppose so.
      10· · · · Q.· ·Okay.· Now another hypothetical.
      11· · · · A.· ·Are you okay, Zalman?
      12· · · · · · ·MR. KASS:· Just give me a second.· It's hot in
      13· · · · here.· Give me like two minutes.· Let's take a two
      14· · · · minute break, Kyle.
      15· · · · · · ·MR. ROCHE:· Let's take a five minute break.
      16· · · · · · ·MR. KASS:· Five minute break, okay.
      17· · · · · · ·(Thereupon, a brief recess was taken.)
      18· ·BY MR. KASS
      19· · · · Q.· ·Dr. Edman, one more hypothetical.· I open a
      20· ·Word document.· I put it in the invoice that the amount
      21· ·is going to be $100.· Then I don't even close the Word
      22· ·document, I don't save it.· Right after I typed it where
      23· ·I wrote 100 I said no, it actually should be 75.· I just
      24· ·delete it, click the 100, put in the 75 is that a
      25· ·document a forgery?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 24 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            64

      ·1· · · · A.· ·In your hypothetical it seems like you are
      ·2· ·still in the process of drafting the document.
      ·3· · · · Q.· ·And therefore?
      ·4· · · · A.· ·The document isn't complete and you are simply
      ·5· ·drafting it and I don't believe that based on the
      ·6· ·definitions we've discussed that would be considered
      ·7· ·forgery.
      ·8· · · · Q.· ·So if I'm still in the process of drafting
      ·9· ·then it's not a forgery; is that accurate?
      10· · · · A.· ·Yes.· You're at the time still drafting the
      11· ·document.
      12· · · · Q.· ·How do you determine whether someone is still
      13· ·drafting the document?
      14· · · · A.· ·If it's saved, it's transmitted seems like --
      15· ·depending on the context that could indicate that the
      16· ·document is finalized or the representation is made
      17· ·about the document that could influence whether it's a
      18· ·draft or not one way or another.
      19· · · · Q.· ·Dr. Edman, do you have an opinion as to
      20· ·whether it is appropriate to rely on a forged document?
      21· · · · A.· ·That's a very general question.· I think in
      22· ·general it's probably not reasonable to rely on a forged
      23· ·document but I think it would depend on the context that
      24· ·you're -- you have in mind here.
      25· · · · Q.· ·Well, let's go back to -- in what context


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 25 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            82

      ·1· ·reference the instance -- scrap this.· Would you write
      ·2· ·in your opinion that you did an analysis of the document
      ·3· ·ID?
      ·4· · · · A.· ·I apologize, that was a very confusing
      ·5· ·question.· Could you restate it?
      ·6· · · · Q.· ·Yes.· Give me one second.· Let me think about
      ·7· ·a better way to do this.· Okay.· I have a much easier
      ·8· ·way to do this.· Okay.· Document, human readable text
      ·9· ·says the date on the top of the document human readable
      10· ·text says January 1, 2020.· You look at the date
      11· ·modified, date created January 1st 2020.· But in touch
      12· ·up text edits you see a different part of the document
      13· ·was changed.· In that situation what would you list in
      14· ·your report?
      15· · · · A.· ·I think it would depend on the specific
      16· ·document.· Again if you want to point me if you have
      17· ·questions about specific documents and artifacts that I
      18· ·include or did not include in my report I'm happy to
      19· ·address those.
      20· · · · Q.· ·We'll definitely get to specific documents.                I
      21· ·want to understand your methodology how you would go
      22· ·about it.
      23· · · · A.· ·Looking at the specific document.
      24· · · · Q.· ·Well, I gave you a specific hypothetical
      25· ·document; correct?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 26 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            83

      ·1· · · · A.· ·Yes.· So then again I would want to review
      ·2· ·that specific hypothetical document.
      ·3· · · · Q.· ·So you can't state without looking at the
      ·4· ·document what your methodology would be; is that
      ·5· ·accurate?
      ·6· · · · · · ·MR. ROCHE:· Objection, form.
      ·7· · · · · · ·THE WITNESS:· My methodology at a high level
      ·8· · · · would be what's described in my report.
      ·9· ·BY MR. KASS
      10· · · · Q.· ·Which part of your report?
      11· · · · A.· ·The methodology section in my December 2018.
      12· · · · Q.· ·Possibly 2019, Exhibit 1, is that what you're
      13· ·referring to?
      14· · · · A.· ·Yes, Exhibit 1, my apologies.
      15· · · · Q.· ·That's fine.
      16· · · · A.· ·Did I say 2017?
      17· · · · Q.· ·I think you said '18.
      18· · · · A.· ·My apologies, 2019.
      19· · · · Q.· ·I'm going to actually do a screen share and we
      20· ·can go through it together.· Now, I'm looking at your --
      21· ·here it says on page six is your methodology.· So you
      22· ·have two paragraphs that -- is it accurate to state that
      23· ·paragraphs 16 and 17 state your methodology?
      24· · · · A.· ·Yes, those paragraphs outline the methodology
      25· ·that I applied for reviewing the various documents


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 27 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            84

      ·1· ·analyzed and described in my report.
      ·2· · · · Q.· ·In paragraph 16 you state that generally
      ·3· ·comprises the following components; correct?
      ·4· · · · A.· ·Yes.
      ·5· · · · Q.· ·That reviewing the human readable context and
      ·6· ·then you analyzed internal machine readable code or
      ·7· ·structure and then you identify extracting metadata
      ·8· ·about the documents; correct?
      ·9· · · · A.· ·Correct.
      10· · · · Q.· ·But you don't specify in particularity what
      11· ·artifacts you considered; correct?
      12· · · · A.· ·This is a high level methodology that I
      13· ·applied to the various types of files that I reviewed.
      14· ·The specific artifacts depend on the particular type of
      15· ·file being reviewed.
      16· · · · Q.· ·I want to know if there is any specific
      17· ·guidelines you can give me for when you will consider
      18· ·certain artifact a certain types of documents?
      19· · · · · · ·MR. ROCHE:· Objection, asked and answered.
      20· · · · · · ·THE WITNESS:· I consider -- I consider
      21· · · · whatever artifacts are available within that
      22· · · · document which may include mail transport headers,
      23· · · · time stamps within those headers, time stamps
      24· · · · within certain metadata.· In your hypothetical
      25· · · · example I would consider document ID.· Does that


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 28 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            85

      ·1· · · · answer your question?
      ·2· ·BY MR. KASS
      ·3· · · · Q.· ·That answers part of my question.· I guess my
      ·4· ·question is though is it -- is it a set methodology or
      ·5· ·process that you do for every document or sit more I
      ·6· ·look at the document and then I decide how I want to
      ·7· ·approach it, that's what I'm trying to understand?
      ·8· · · · · · ·MR. ROCHE:· Objection, form.
      ·9· · · · · · ·THE WITNESS:· Yes, in general there is a set
      10· · · · methodology.· Not all artifacts within a particular
      11· · · · document necessarily are interesting though.
      12· · · · Because again going back to an example you
      13· · · · discussed earlier not every single time stamp say
      14· · · · for example in the mail transport header is
      15· · · · noteworthy for describing or listing in the report.
      16· · · · · · ·They're in the documents cited in my report
      17· · · · but not necessarily, you know, explicitly stated or
      18· · · · written out or listed in the report.
      19· ·BY MR. KASS
      20· · · · Q.· ·Would that be because that metadata is not
      21· ·necessarily consistent with the document having been
      22· ·manipulated or altered?
      23· · · · A.· ·I don't think that's necessarily true.
      24· · · · Q.· ·So are you stating that there are additional
      25· ·alterations or modifications that you found on these


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 29 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            86

      ·1· ·documents but you didn't list because they weren't
      ·2· ·interesting?
      ·3· · · · · · ·MR. ROCHE:· Objection, form.
      ·4· · · · · · ·THE WITNESS:· I don't believe that's what I'm
      ·5· · · · stating.
      ·6· ·BY MR. KASS
      ·7· · · · Q.· ·So could you clarify what you are stating?
      ·8· · · · A.· ·Could you clarify your question?
      ·9· · · · Q.· ·Sure.· My question is -- give me one second.
      10· ·Let me try to formulate it.
      11· · · · · · ·MR. ROCHE:· Zalman, it's 12:30 so --
      12· · · · · · ·MR. KASS:· I think give me five more minutes
      13· · · · and I think I'll wrap up with this.
      14· · · · · · ·MR. ROCHE:· Good.
      15· ·BY MR. KASS
      16· · · · Q.· ·Going back to my hypothetical there is a
      17· ·document there's create date, modify date consistent
      18· ·with the human readable date on the document.· You found
      19· ·touch up text edits that relate to different parts of
      20· ·the documents.
      21· · · · · · ·In your report would you only list the touch
      22· ·up text edits or also note the modified date, create
      23· ·date and note that it was consistent with the human
      24· ·readable date?
      25· · · · A.· ·Again I think it depends on the specific


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 30 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            87

      ·1· ·documents.· I mean if the touch up text edits were for
      ·2· ·example in your hypothetical indicated that the human
      ·3· ·readable date was modified to be consistent with the
      ·4· ·metadata dates then I may list both in my report.
      ·5· · · · Q.· ·What if the touch up text edit only indicates
      ·6· ·that signature line was changed and the portion that is
      ·7· ·the signature not the date related to the signature
      ·8· ·line, what would you list in your report?
      ·9· · · · A.· ·Again I think it would depend on the specific
      10· ·document.
      11· · · · Q.· ·So is it fair to state that you cannot give me
      12· ·a clear methodology -- a clear outline of your
      13· ·methodology without reviewing a specific document?
      14· · · · A.· ·My methodology is listed in paragraphs 16 and
      15· ·17 of my 2019 report which is a high level approach to
      16· ·analyzing the variety of types of documents.· Specific
      17· ·artifacts that I reviewed and the methods for extracting
      18· ·them are listed -- the methods are listed in my report.
      19· · · · · · ·The artifacts that I looked at varied
      20· ·depending on the type of document and whether those
      21· ·artifacts are present and whether other artifacts within
      22· ·the document suggest we're looking at other sources of
      23· ·information.
      24· · · · Q.· ·So however, the specifics as to your -- would
      25· ·you agree the specific way you implement your


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 31 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            88

      ·1· ·methodology is not outlined in your report?
      ·2· · · · · · ·MR. ROCHE:· Objection, form.
      ·3· · · · · · ·THE WITNESS:· No, my methodology at a high
      ·4· · · · level for conducting analysis of these files is
      ·5· · · · listed on my 2019 report.· Further details are also
      ·6· · · · listed in the report.
      ·7· ·BY MR. KASS
      ·8· · · · Q.· ·Those further details are as you apply
      ·9· ·methodology to specific documents; correct?
      10· · · · A.· ·Sorry, could you restate that?
      11· · · · Q.· ·Sure.· You state that you have a high level
      12· ·methodology in your report which is Exhibit 1 in
      13· ·paragraph 16 and 17; correct?
      14· · · · A.· ·Yes, and that methodology is applicable to a
      15· ·variety of file types.
      16· · · · Q.· ·But as far as a detailed methodology that -- I
      17· ·believe you're stating is stated in this specific bases
      18· ·for your opinions throughout the report; is that
      19· ·accurate?
      20· · · · A.· ·The specific methodology if you're referring
      21· ·to for example tools used?
      22· · · · Q.· ·Yes.· Or artifacts.
      23· · · · A.· ·To extract certain artifacts is listed in my
      24· ·report.· Whether a specific artifact is written out in
      25· ·my report again I don't explicitly include each and


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 32 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            89

      ·1· ·every time stamp contained within each and every file.
      ·2· ·I include the ones that are interesting, relevant to my
      ·3· ·opinion and indicating that the document has been
      ·4· ·manipulated.
      ·5· · · · Q.· ·And would that apply to the other artifacts in
      ·6· ·addition to time stamps?
      ·7· · · · A.· ·I believe that's what I just answered that a
      ·8· ·review artifacts including time stamps within these
      ·9· ·documents.· But not necessarily each and every time
      10· ·stamp contained within a file referenced in my report
      11· ·would be copied into my report because the example
      12· ·e-mail file could have a dozen time stamps not all of
      13· ·which are relevant to my analysis.
      14· · · · Q.· ·Right.· So is it fair to say you included all
      15· ·the artifacts that you deem were relevant and supported
      16· ·your conclusion in your report?
      17· · · · A.· ·If an artifact were relevant to my conclusion
      18· ·then I would include it in the report.· If there were
      19· ·artifacts that -- I'll leave it there.
      20· · · · Q.· ·My only question is and this may just be a
      21· ·semantics issue I want to make sure we're on the same
      22· ·page.· When you say relevant does that mean supportive
      23· ·of your opinion?
      24· · · · A.· ·Yes, relevant and ones that are contradictory
      25· ·to -- so for example if there are two time stamps in the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 33 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            90

      ·1· ·report again this depends on the specific file if you
      ·2· ·want to discuss specific files I'm happy to but say
      ·3· ·there is a discrepancy between time stamp unless certain
      ·4· ·files I would likely note that as an indicator or as a
      ·5· ·potential indicator this document has been manipulated.
      ·6· · · · Q.· ·And the flip side if those time stamps are
      ·7· ·consistent then you wouldn't note that?
      ·8· · · · A.· ·It depends on which specific time stamps and
      ·9· ·which specific document you're talking about.· There
      10· ·could be multiple time stamps within a file that are
      11· ·consistent with each other that I wouldn't necessarily
      12· ·list each and every one.
      13· · · · Q.· ·And there could also be artifacts that are
      14· ·consistent with the human readable text that you also
      15· ·wouldn't note; correct?
      16· · · · A.· ·Again it depends on the particular file.
      17· · · · · · ·MR. KASS:· Kyle, I think that's it.· Want to
      18· · · · take an hour break?· What works for everybody?
      19· · · · Whatever.
      20· · · · · · ·MR. ROCHE:· Let's come back at 1:20.
      21· · · · · · ·MR. KASS:· Sure, that works.
      22· · · · · · ·MR. ROCHE:· Great.
      23· · · · · · ·MR. KASS:· See you all then.
      24· · · · · · ·(Thereupon, a brief lunch recess was taken.)
      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 34 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            91

      ·1· · · · · · ·(Defendant's Exhibit Nos. 7 & 8 were
      ·2· · · · · · ·marked for identification.)
      ·3· · · · · · ·MR. KASS:· I am going to drop into the chat
      ·4· · · · box Exhibit 7, Exhibit 8 and I'm going to describe
      ·5· · · · them.· So Exhibit 7 is what appears to be Dr.
      ·6· · · · Edman's invoice from February 3, 2020 and Exhibit 8
      ·7· · · · is what appears to be Dr. Edman's invoice from
      ·8· · · · April 14, 2020.
      ·9· ·BY MR. KASS
      10· · · · Q.· ·Dr. Edman, have you received those two files?
      11· · · · A.· ·Yes, I have them.
      12· · · · Q.· ·Now, I want to look at the one that's titled
      13· ·EX791653 and it's dated February 3rd 2020.· You see
      14· ·that?
      15· · · · A.· ·Yes.
      16· · · · Q.· ·We're going to call that Exhibit 7.· What does
      17· ·this invoice reflect?
      18· · · · A.· ·The invoice reflects amounts due to BRG from
      19· ·Boies, Schiller.
      20· · · · Q.· ·And those amounts are due to BRG due to your
      21· ·work on this case?
      22· · · · A.· ·Yes.
      23· · · · Q.· ·And the total amount is $10,864?
      24· · · · A.· ·For professional services.
      25· · · · Q.· ·Correct.· Then there is additional expenses of


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 35 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            92

      ·1· ·about three-and-a-half thousand give or take?
      ·2· · · · A.· ·Yes.
      ·3· · · · Q.· ·Now I'm going to go to document which I've
      ·4· ·marked as Exhibit 8 and what does this document reflect?
      ·5· · · · A.· ·Again this is an invoice to Boies, Schiller
      ·6· ·for my work on this case.
      ·7· · · · Q.· ·How much is for professional services?
      ·8· · · · A.· ·$35,672.
      ·9· · · · Q.· ·And this relates to the drafting of your most
      10· ·recent report which is Exhibit 3?
      11· · · · A.· ·Yes.
      12· · · · Q.· ·If you go to the third page of the -- page
      13· ·three of four there is a description under the time
      14· ·entries, under the description entry.· You see that?
      15· · · · A.· ·Yes.
      16· · · · Q.· ·Is that an accurate reflection of the work
      17· ·that you did in those time periods?
      18· · · · A.· ·Yes, I believe so.
      19· · · · Q.· ·Dr. Edman, do you recall before the lunch
      20· ·break we were talking about different artifacts that you
      21· ·consider?
      22· · · · A.· ·Yes.
      23· · · · Q.· ·Do you place any weight -- do you place
      24· ·different weights to those different artifacts?
      25· · · · A.· ·You have to be more specific.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 36 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            93

      ·1· · · · Q.· ·Are some of the artifacts more determinative
      ·2· ·of a document being forged, altered or manipulated?
      ·3· · · · A.· ·Not necessarily.· I think it would depend on
      ·4· ·the specific artifact of the document.
      ·5· · · · Q.· ·What do you mean it would depend on the
      ·6· ·specific artifact of the document?
      ·7· · · · A.· ·I think it depends exactly what I said which
      ·8· ·artifact and which document you're talking about.
      ·9· · · · Q.· ·As a general rule you can't tell me whether
      10· ·one of those 16 are very strong indicators and one
      11· ·possibly being weaker, it really just depends on the
      12· ·situation?
      13· · · · A.· ·Yes.· I think it depends on the situation.
      14· · · · Q.· ·Have you tried to replicate your findings?
      15· · · · A.· ·Yes.
      16· · · · Q.· ·How have you done that?
      17· · · · A.· ·By repeating my analysis.
      18· · · · Q.· ·So let me ask you.· There is a document that
      19· ·you found there was a touch up text edit; right,
      20· ·hypothetical document?· Do you understand that premise?
      21· · · · A.· ·Yes.
      22· · · · Q.· ·Based upon the touch up text edits you
      23· ·determined that certain parts of the document has been
      24· ·manipulated; yes?
      25· · · · A.· ·In general, yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 37 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            94

      ·1· · · · Q.· ·How do you replicate that touch up text edit?
      ·2· · · · A.· ·I don't understand your question.
      ·3· · · · Q.· ·Well, you said -- you stated you replicated
      ·4· ·your results; correct?
      ·5· · · · A.· ·I think we were talking about two different
      ·6· ·things here.· Can you be more specific?
      ·7· · · · Q.· ·Sure.· When I asked you if you replicate your
      ·8· ·results what does that mean to you?
      ·9· · · · A.· ·That means that I have reviewed the documents
      10· ·listed in my report in the secret environments and
      11· ·confirmed my previous results are consistent.
      12· · · · Q.· ·Did you -- did you -- so is it fair to say
      13· ·that based on certain artifacts you determine there to
      14· ·be a manipulation; correct, in general?
      15· · · · A.· ·In general, yes.
      16· · · · Q.· ·Did you then take a PDF and do those
      17· ·manipulations you believe occurred to see if it results
      18· ·in same artifacts?
      19· · · · A.· ·No.
      20· · · · Q.· ·Have you done any error rate testing?
      21· · · · A.· ·I don't know what you're talking about in this
      22· ·context.
      23· · · · Q.· ·Well, do you know if 100 percent of the time
      24· ·that someone does a touch up text edit it's going to
      25· ·result in a modification?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 38 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            95

      ·1· · · · · · ·MR. ROCHE:· Objection, form.
      ·2· · · · · · ·THE WITNESS:· That's my understanding of how
      ·3· · · · the software works.· I don't understand there's any
      ·4· · · · probability associated with it such that only a
      ·5· · · · percentage of the time would the software create a
      ·6· · · · touch up text in the marker.
      ·7· ·BY MR. KASS
      ·8· · · · Q.· ·Have you tested to find out if it's
      ·9· ·100 percent or different percentage?
      10· · · · A.· ·No, based on my experience though if the
      11· ·document's modified there is a touch up text edit marker
      12· ·assuming that the documents in question was a PDF and
      13· ·was modified using Adobe Acrobat's text edit tool.
      14· · · · Q.· ·Has anybody reviewed your work?
      15· · · · A.· ·I believe so.
      16· · · · Q.· ·Who?
      17· · · · A.· ·I believe you hired multiple experts to review
      18· ·my work.
      19· · · · Q.· ·Has anybody in BRG reviewed your work?
      20· · · · A.· ·No, not to my knowledge.· At least not with
      21· ·respect to this case.
      22· · · · Q.· ·Have you shown your work to any other person
      23· ·who you consider to be an expert in this field to review
      24· ·your work?
      25· · · · A.· ·No.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 39 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            96

      ·1· · · · Q.· ·Do you have any understanding as to whether
      ·2· ·touch up text edits are accepted in the forensic
      ·3· ·industry as being reliable?
      ·4· · · · A.· ·I have no reason to think otherwise.· It's
      ·5· ·certainly something that I've encountered before
      ·6· ·reviewing other matters.
      ·7· · · · Q.· ·But do you know of any courts that have
      ·8· ·accepted touch up text edits as a reliable indicator of
      ·9· ·a document modification?
      10· · · · A.· ·I can't say.· I don't know.
      11· · · · Q.· ·Have you ever submitted any report to a Court
      12· ·that they relied on touch up text edits as a reliable
      13· ·indicator of modifications?
      14· · · · A.· ·Outside of this case?
      15· · · · Q.· ·Yes.
      16· · · · A.· ·Outside of this case, no.
      17· · · · Q.· ·Are you aware of any studies that consider
      18· ·touch up text edits as an indicator of modifications?
      19· · · · A.· ·Not off the top of my head.
      20· · · · Q.· ·Are you aware of any books that address that
      21· ·type of modification?
      22· · · · A.· ·It's my understanding the Adobe Acrobat
      23· ·specification may reference more content points.
      24· ·Whether it addresses touch up text edit markers in
      25· ·particular I don't recall.· I don't believe so.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 40 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            97

      ·1· · · · Q.· ·What's your understanding how touch up text
      ·2· ·edits markers are created?
      ·3· · · · A.· ·My understanding is that the Adobe software
      ·4· ·inserts the marker into the document where the document
      ·5· ·is modified using the Adobe text edit tool.
      ·6· · · · Q.· ·Is that limited to certain versions of the
      ·7· ·software?
      ·8· · · · A.· ·It may be.
      ·9· · · · Q.· ·Well, do you know which versions of the
      10· ·software do create that marker?
      11· · · · A.· ·No, I don't have an exhaustive list of which
      12· ·software versions create that marker.
      13· · · · Q.· ·Do you know of any list that's not exhaustive?
      14· · · · A.· ·No.
      15· · · · Q.· ·How do you know that edits with Adobe's text
      16· ·editor creates a touch up text marker?
      17· · · · A.· ·Because in the context we used patterns seen
      18· ·PDF documents that were modified that contain the same
      19· ·marker.
      20· · · · Q.· ·Did you open up the Adobe text editor making
      21· ·an edit in the document to confirm that it left that
      22· ·marker?
      23· · · · A.· ·Not in the context of this case.· I may have
      24· ·at a previous point in time but I didn't do that for
      25· ·this matter.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 41 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            98

      ·1· · · · Q.· ·Would you agree that the metadata and PDF is
      ·2· ·malleable?
      ·3· · · · A.· ·Yes.
      ·4· · · · Q.· ·And that people co go into the object code or
      ·5· ·behind the human readable code and make edits?
      ·6· · · · A.· ·Yes.
      ·7· · · · Q.· ·And sometimes you've determined that you're
      ·8· ·able to identify those edits; correct?
      ·9· · · · A.· ·Yes.
      10· · · · Q.· ·Could it be possible that edits were made that
      11· ·you were unable to identify?
      12· · · · A.· ·I would say that's possible.
      13· · · · Q.· ·So if the document create date says
      14· ·hypothetically January 1st 2020 doesn't necessarily mean
      15· ·the document was created on January 1st 2020; correct?
      16· · · · A.· ·That alone maybe.· I think it would depend on
      17· ·specific documents.· If there are other artifacts within
      18· ·that document.
      19· · · · Q.· ·You would look to see if there's some sort of
      20· ·corroborating evidence in the document or corroborating
      21· ·artifact; is that fair to say?
      22· · · · A.· ·Corroborating or some evidence that disputes
      23· ·that date.
      24· · · · Q.· ·Do you consider lie detection to be within
      25· ·your area of expertise?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 42 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          118

      ·1· ·to Bitcoin mining?
      ·2· · · · A.· ·I don't.
      ·3· · · · Q.· ·Do you know how this document is related to
      ·4· ·the ownership of Bitcoin?
      ·5· · · · A.· ·I don't.
      ·6· · · · Q.· ·Do you know how this document is related to a
      ·7· ·partnership between Dave Kleiman and Dr. Wright?
      ·8· · · · A.· ·I don't.
      ·9· · · · Q.· ·Do you know how your testimony as to this
      10· ·document is going to be helpful to the jury?
      11· · · · A.· ·I don't know.
      12· · · · Q.· ·To the extent modifications were made to this
      13· ·document what's your opinion as to when the
      14· ·modifications were made?
      15· · · · A.· ·I believe the modifications were made in 2014.
      16· · · · Q.· ·On page six of your report you reference a
      17· ·document that is under Roman numeral 5 DEFAUS underscore
      18· ·00519695.· Do you see that?
      19· · · · A.· ·Yes.
      20· · · · · · ·MR. KASS:· I am going to introduce that as
      21· · · · Exhibit 14.
      22· · · · · · ·(Defendant's Exhibit No. 14 was
      23· · · · · · ·marked for identification.)
      24· ·BY MR. KASS
      25· · · · Q.· ·Have you received the document?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 43 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          119

      ·1· · · · A.· ·Yes.
      ·2· · · · Q.· ·Do you know what this document -- what
      ·3· ·connection this document has to the development of
      ·4· ·intellectual property?
      ·5· · · · A.· ·No.· May I ask one clarifying question though?
      ·6· · · · Q.· ·Sure.
      ·7· · · · A.· ·The document cited in my report that I
      ·8· ·analyzed I don't believe carried the footers shown in
      ·9· ·the documents you've sent me.
      10· · · · Q.· ·What do you mean by the footers?
      11· · · · A.· ·They reference the Bates number in the lower
      12· ·right, confidential in the lower left and then a CW for
      13· ·example Exhibit 14 CW.001.008.3165.· I don't believe
      14· ·those were in the native documents that I analyzed.
      15· · · · Q.· ·That's correct because inherently the native
      16· ·documents are not going to have the Bates stamp numbers
      17· ·on it.· They're done after it's kind of imaged -- when
      18· ·it's imaged it's put the Bates stamps.· So considering
      19· ·when I'm asking the document I mean the version of the
      20· ·native document that you looked at, not specifically the
      21· ·PDF as represented here.· Does that make sense?
      22· · · · A.· ·You're representing to me that the documents
      23· ·that you're sending me the Bates number corresponds to
      24· ·native document that I analyzed?
      25· · · · Q.· ·It should be, correct.· To the extent you have


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 44 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                           120

      ·1· ·a native document of it.· What happens is in your report
      ·2· ·you reference a document by Bates number we pull it.
      ·3· ·Sometimes there is another native version that would
      ·4· ·have the Bates stamp and we pull the version that has
      ·5· ·the Bates stamp on it.· Kyle, are fine with that?· Just
      ·6· ·want to make sure.
      ·7· · · · · · ·MR. ROCHE:· So the only question is there
      ·8· · · · seems to be two different Bates stamps an extra
      ·9· · · · Bates stamp on the document.· So what is that extra
      10· · · · Bates stamp?
      11· · · · · · ·MR. KASS:· Honestly I'm not sure.· I didn't
      12· · · · pull it from there.· I don't know -- it could be
      13· · · · sometimes documents are produced I know like
      14· · · · sometimes when stuff like the confidential stuff
      15· · · · then we reproduce sometimes you'll end up having
      16· · · · cross referenced Bates numbers.· I don't know the
      17· · · · exact history of it.· This is a representation of
      18· · · · the document he saw it may not have the Bates stamp
      19· · · · on it.
      20· · · · · · ·MR. ROCHE:· Understood.
      21· · · · · · ·MR. KASS:· Are we all on the same page?               I
      22· · · · don't want to later on be some sort of confusion.
      23· · · · · · ·MR. ROCHE:· No.· You're making a
      24· · · · representation that any -- that the Bates stamp
      25· · · · located on the document corresponds to the Bates


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 45 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          121

      ·1· · · · stamp cited in his report?
      ·2· · · · · · ·MR. KASS:· Exactly, yes.
      ·3· · · · · · ·MR. ROCHE:· Okay.· Then as long as we have
      ·4· · · · that representation we're good.
      ·5· ·BY MR. KASS
      ·6· · · · Q.· ·With that clarification Dr. Edman, do you have
      ·7· ·an understanding as to whether this document is related
      ·8· ·to the development of intellectual property?
      ·9· · · · A.· ·I don't and my apologies for the earlier
      10· ·digression.
      11· · · · Q.· ·That's fine.· If you need clarification that's
      12· ·totally okay.· Do you have any understanding as to
      13· ·whether this document is related to Bitcoin mining?
      14· · · · A.· ·I don't know.
      15· · · · Q.· ·Do you know if this document has any
      16· ·relationship to the ownership of Bitcoin?
      17· · · · A.· ·I don't know.
      18· · · · Q.· ·Do you know if this document has any
      19· ·relationship to a partnership between Dave Kleiman and
      20· ·Dr. Wright?
      21· · · · A.· ·I don't know.
      22· · · · Q.· ·To the extent this document was altered what's
      23· ·your opinion as to when that alteration took place?
      24· · · · A.· ·I think the document was modified in 2014.
      25· · · · Q.· ·Now, I am going to turn to page seven of your


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 46 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          159

      ·1· ·development or ownership of intellectual property?
      ·2· · · · A.· ·No.
      ·3· · · · Q.· ·Do you know how this document relates to a
      ·4· ·purported partnership between Dave Kleiman and Dr.
      ·5· ·Wright?
      ·6· · · · A.· ·No.
      ·7· · · · Q.· ·Do you know how your testimony will be helpful
      ·8· ·to the jury?
      ·9· · · · A.· ·I don't.
      10· · · · · · ·MR. ROCHE:· Just as to that question?
      11· · · · · · ·MR. KASS:· Yes.
      12· ·BY MR. KASS
      13· · · · Q.· ·To the extent modifications were made what is
      14· ·your testimony as to the date -- what is your opinion as
      15· ·to the date the modifications were made?
      16· · · · A.· ·The modifications appear to have been made in
      17· ·2014.
      18· · · · · · ·MR. KASS:· Kyle, I think I need five minutes
      19· · · · to just to go through my notes to make sure I
      20· · · · didn't miss anything and just have a short
      21· · · · continuation after that if possible.· Does that
      22· · · · work.
      23· · · · · · ·MR. ROCHE:· All right.· Sounds good.
      24· · · · · · ·(Thereupon, a brief recess was taken.)
      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 47 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          160

      ·1· ·BY MR. KASS
      ·2· · · · Q.· ·Dr. Edman, throughout your three reports you
      ·3· ·testified as to the IP addresses associated with certain
      ·4· ·actions.· Is that fair to say?
      ·5· · · · · · ·MR. ROCHE:· Objection to form.
      ·6· · · · · · ·THE WITNESS:· Yes.
      ·7· ·BY MR. KASS
      ·8· · · · Q.· ·Did you consider that a VPN was used when
      ·9· ·those actions were taken?
      10· · · · A.· ·Yes.
      11· · · · · · ·MR. ROCHE:· Lack of foundation.
      12· ·BY MR. KASS
      13· · · · Q.· ·And how did you consider the possibility that
      14· ·a VPN was used?
      15· · · · A.· ·So for at least the Max Mind exhibits that I
      16· ·produced those typically identify when an IP address is
      17· ·associated with a VPN or some sort of itemizer.· That
      18· ·doesn't appear to be the case.
      19· · · · Q.· ·When do you mean -- when you say that
      20· ·typically list does that mean sometimes they don't?
      21· · · · A.· ·I don't believe it's possible for a database
      22· ·like Max Mind to identify each and every proxy VPN or
      23· ·Max Mind for the exhibit.
      24· · · · Q.· ·Did you also consider that IP addresses are
      25· ·not static?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 48 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          161

      ·1· · · · A.· ·Could you be more specific?
      ·2· · · · Q.· ·Sure.· Is the same IP address always assigned
      ·3· ·to the same physical location?
      ·4· · · · A.· ·I'm not your question is exactly technically
      ·5· ·accurate.
      ·6· · · · Q.· ·Let me ask you let me see if I can ask it a
      ·7· ·different way.· I'm sitting in my house right now I'm
      ·8· ·hooked up in the computer I presume there's an IP
      ·9· ·address associated with my computer, correct?
      10· · · · A.· ·Probably.
      11· · · · Q.· ·Is there also one associated with my router?
      12· · · · A.· ·Probably.
      13· · · · Q.· ·And presumably if we go to Max Mind and we put
      14· ·in the IP address of my router it would show somewhere
      15· ·in Florida; correct?
      16· · · · A.· ·Probably.
      17· · · · Q.· ·Has this IP address always been assigned to my
      18· ·router?
      19· · · · A.· ·I don't know.
      20· · · · Q.· ·Well, typically is the same IP address always
      21· ·assigned to the same router?
      22· · · · A.· ·I can't speak to your home internet
      23· ·connection.
      24· · · · Q.· ·I'm just asking you as someone who I
      25· ·understand has deep expertise in internet security and


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 49 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          162

      ·1· ·specific IP addresses.· I believe you do have a lot of
      ·2· ·expertise in this.· I'm just asking you as a general
      ·3· ·rule how does it work as far as IP addresses being
      ·4· ·assigned to specific devices?
      ·5· · · · A.· ·It depends on the particular provider.
      ·6· ·Certain types of services give you a static IP address
      ·7· ·which doesn't change.· Others provide you a dynamic
      ·8· ·address which could change.· Not guaranteed to be the
      ·9· ·same but doesn't necessarily mean that it changes.
      10· · · · Q.· ·So if it's a static IP address and I just
      11· ·purchased a new router -- I just moved into a new home I
      12· ·just purchased a new router.· They're going to assign me
      13· ·a static IP address; correct?
      14· · · · A.· ·I don't know.· That would depend on your
      15· ·service agreement with your internet service provider.
      16· · · · Q.· ·But in order to get online I will need an IP
      17· ·address, do we agree with that at least?
      18· · · · A.· ·Yes, most likely.
      19· · · · Q.· ·And that IP address is going to come from
      20· ·somewhere?
      21· · · · · · ·MR. ROCHE:· Objection to form.
      22· · · · · · ·THE WITNESS:· It could be an IP address
      23· · · · assigned by your internet service provider or it
      24· · · · could be one you entered yourself.· Depends on your
      25· · · · home network configuration.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 50 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          163

      ·1· ·BY MR. KASS
      ·2· · · · Q.· ·Now, is that IP address created new for me or
      ·3· ·could it be recycled from somebody else?
      ·4· · · · A.· ·It could be recycled from someone else
      ·5· ·previously.
      ·6· · · · Q.· ·And could that someone else previously have
      ·7· ·lived somewhere else other than Florida?
      ·8· · · · A.· ·In the realm of anything's possible sure.
      ·9· · · · Q.· ·Are you saying it's more probable they lived
      10· ·in Florida previously?
      11· · · · A.· ·Again this is very much depends on the
      12· ·specifics of your internet service provider but in
      13· ·general I would think that that IP address is more
      14· ·likely if it were previously assigned to someone would
      15· ·be previously assigned to someone in similar geographic
      16· ·region as you.
      17· · · · Q.· ·And that's -- what's the basis for that
      18· ·opinion or understanding?
      19· · · · A.· ·My experience.
      20· · · · Q.· ·Now, let me ask you.· What do you know about
      21· ·Dr. Craig Wright's ISP or internet provider?
      22· · · · A.· ·I would say I don't know the specifics of his
      23· ·internet service provider or his relationship with that
      24· ·provider.
      25· · · · Q.· ·Do you know if that provider used static or


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 51 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          164

      ·1· ·dynamic IP addresses?
      ·2· · · · A.· ·I don't know.
      ·3· · · · Q.· ·If it was -- it's possible that he got a
      ·4· ·recycled IP address; is that fair enough?
      ·5· · · · A.· ·Again I think I would need more specifics.
      ·6· ·Can you be more specific in your question?
      ·7· · · · Q.· ·Sure.· So the IP addresses that are associated
      ·8· ·with the documents you've looked at, do you know if
      ·9· ·those IP addresses were created specifically for
      10· ·Dr. Craig Wright?
      11· · · · A.· ·I don't know.
      12· · · · Q.· ·Now, when you're looking at the Max Mind and
      13· ·it's telling you the geographic location of those IP
      14· ·addresses what timeframe is Max Mind referring to?
      15· · · · A.· ·Max Mind is referring to my understanding is
      16· ·it's referring the timeframe of when I performed the
      17· ·look up.
      18· · · · Q.· ·Is it fair to say it's sometime in 2019 or
      19· ·2020; correct?
      20· · · · A.· ·Yes.
      21· · · · Q.· ·So do you have any basis to state what
      22· ·location those IP addresses were associated with at the
      23· ·time you believe the documents were manipulated or
      24· ·modified?
      25· · · · A.· ·Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 52 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          165

      ·1· · · · Q.· ·What's your basis?
      ·2· · · · A.· ·My basis is I also have other documents or
      ·3· ·other e-mails identified in my third report that are
      ·4· ·associated with the same IP address and in my experience
      ·5· ·look ups from Max Mind while they may not necessarily
      ·6· ·provide an exact latitude and longitude of the device or
      ·7· ·the computer or the user associated with the IP address
      ·8· ·in general the geographic region didn't change
      ·9· ·significantly over time.
      10· · · · Q.· ·And that's the same even if six years have
      11· ·passed?
      12· · · · A.· ·That's at least been my experience.
      13· · · · Q.· ·How many times have you looked into Max Mind
      14· ·and checked over time as to the movement of an IP
      15· ·address?
      16· · · · · · ·MR. ROCHE:· Objection, form.
      17· · · · · · ·THE WITNESS:· I believe it's come up in a few
      18· · · · cases before.
      19· ·BY MR. KASS
      20· · · · Q.· ·How many cases?
      21· · · · A.· ·I don't know the exact number.
      22· · · · Q.· ·Do you know if it's between --
      23· · · · · · ·MR. ROCHE:· Do you want to take a break?
      24· · · · · · ·THE WITNESS:· I think we are good.
      25· · · · · · ·MR. KASS:· Give me a minute.· One second.               I


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 53 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          166

      ·1· · · · think I got it.· Give me one second.· Give me a one
      ·2· · · · minute break.
      ·3· · · · · · ·MR. ROCHE:· Take a minute break.
      ·4· · · · · · ·(Thereupon, a brief recess was taken.)
      ·5· ·BY MR. KASS
      ·6· · · · Q.· ·Dr. Edman, when you state that you've done it
      ·7· ·before -- when you state you've done it before do you
      ·8· ·have an approximation as to how many times you've done
      ·9· ·it?
      10· · · · A.· ·Could you please restate the question?
      11· · · · Q.· ·Yes.· I believe I asked you how many times
      12· ·have you look at Max Mind to see how IP address
      13· ·locations change over time and I believe you stated
      14· ·you've done it a number of times in the past.· Does that
      15· ·sound accurate?
      16· · · · A.· ·Yes.· In general I believe it could be more
      17· ·accurately characterized as this -- I've looked into
      18· ·this issue on previous cases before.
      19· · · · Q.· ·Have you found any authoritative source that
      20· ·discusses how Max Mind -- sorry, let me back up.· Strike
      21· ·that.· Isn't Max Mind a directory that shows where IP
      22· ·addresses are assigned, their geographic location; is
      23· ·that accurate?
      24· · · · A.· ·Max Mind is a database that associates a
      25· ·geographic location with an IP address or range of IP


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 54 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          167

      ·1· ·addresses.
      ·2· · · · Q.· ·But the actual IP address is assigned by the
      ·3· ·internet service provider or as you said many
      ·4· ·possibilities; correct?
      ·5· · · · A.· ·Yes.
      ·6· · · · Q.· ·So it's possible that if you look on Max Mind
      ·7· ·and you look at my IP provider maybe they're always
      ·8· ·assigning it to the same area but a different internet
      ·9· ·provider could be using IP addresses from all over the
      10· ·country or globally; correct?
      11· · · · A.· ·I don't think I understand your question.
      12· · · · Q.· ·Sure.· My understanding of your testimony is
      13· ·that Max Mind -- is that the geographic locations of IP
      14· ·addresses normally stay in the same geographic region;
      15· ·correct?
      16· · · · A.· ·Yes.
      17· · · · Q.· ·And that's based on your prior use of Max
      18· ·Mind; correct?
      19· · · · A.· ·Yes.
      20· · · · Q.· ·But my question is wouldn't it depend on who
      21· ·the internet provider of the IP addresses are that
      22· ·you're looking up on Max Mind?
      23· · · · A.· ·I'm sure that's a factor.
      24· · · · Q.· ·Have you ever looked -- had a case where you
      25· ·were looking up IP addresses that currently are


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 55 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                            168

      ·1· ·associated with Australia?
      ·2· · · · A.· ·I don't believe so.· I don't recall every IP
      ·3· ·address that I've ever looked up and I can't say whether
      ·4· ·every IP address I've ever looked up is currently
      ·5· ·associated with Australia according to Max Mind.
      ·6· · · · Q.· ·Do you understand how Max Mind determines the
      ·7· ·location of an IP address?
      ·8· · · · A.· ·I think exactly how they do that is a
      ·9· ·proprietary algorithm but my understanding is they
      10· ·aggregate information from a number of sources including
      11· ·the providers.
      12· · · · Q.· ·But again that's all information related to
      13· ·the current geographic location?
      14· · · · A.· ·Correct.
      15· · · · Q.· ·And do you have any information as to who was
      16· ·the internet service provider of the IP addresses you
      17· ·looked at in the timeframe of 2013, '14 or '15?
      18· · · · A.· ·I'm sorry, are you asking if I know who the
      19· ·internet service provider associated with the IP address
      20· ·as identified in our report was in 2014 or '15?
      21· · · · Q.· ·Correct.
      22· · · · A.· ·I don't believe I have that information.               I
      23· ·just have what Max Mind provided me.
      24· · · · Q.· ·And do you know who assigned those IP
      25· ·addresses that you note in your report in the years that


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 56 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          169

      ·1· ·you note that?
      ·2· · · · A.· ·I don't know specifically who assigned those
      ·3· ·IP addresses.
      ·4· · · · Q.· ·Dr. Edman, you have various opinions related
      ·5· ·to the times certain events occurred?
      ·6· · · · · · ·MR. ROCHE:· Objection, form.
      ·7· · · · · · ·MR. KASS:· I could be more specific if you
      ·8· · · · want.· Just trying to keep it --
      ·9· ·BY MR. KASS
      10· · · · Q.· ·Your opinion sometimes you state this document
      11· ·was sent the exact same time as another document.· Does
      12· ·that sound familiar?
      13· · · · A.· ·Yes.
      14· · · · Q.· ·Do you know what time that document was
      15· ·actually sent?
      16· · · · A.· ·I'm sorry, which document specifically are you
      17· ·talking about?
      18· · · · Q.· ·We could find one in your report if you would
      19· ·like but I'm saying generally when you use that phrase
      20· ·are you stating that that's the time when it was
      21· ·actually sent or that's the time that the metadata
      22· ·shows, just wondering what your opinion was?
      23· · · · A.· ·It depends on the specific document.· In the
      24· ·context of e-mails it would be the time that was shown
      25· ·in the metadata.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 500-3Dr.
                                      Entered on FLSD Docket 05/09/2020 Page 57 of 57
                                         Matthew    Edman
                                    Dr. Matthew Edman
                                      April 29, 2020                          170

      ·1· · · · Q.· ·Now, does the time that was shown in the
      ·2· ·metadata always reflect the time the sender clicks send?
      ·3· · · · A.· ·Not necessarily.
      ·4· · · · Q.· ·In what situation would it not reflect the
      ·5· ·time that the sender clicked send?
      ·6· · · · A.· ·If it could reflect a different time if the
      ·7· ·time on the computer that was used to send the e-mail
      ·8· ·were manipulated.
      ·9· · · · Q.· ·Could it also be if the sender of the e-mail
      10· ·didn't have internet connection, he click send, he was
      11· ·on an airplane, he landed, he got Wi-Fi and sent the
      12· ·e-mail when he connected to Wi-Fi?
      13· · · · A.· ·I suppose that would depend on the particular
      14· ·e-mail client used to send the e-mail.
      15· · · · Q.· ·Is that because depending on the client some
      16· ·clients will time stamp it when the button sent is
      17· ·clicked while other ones will time stamp it based on
      18· ·when it leaves the inbox?
      19· · · · A.· ·Presumably.
      20· · · · Q.· ·Have you done any analysis as to what client
      21· ·was used when the e-mails were sent that you analyzed?
      22· · · · A.· ·Are you asking if I did any analysis to
      23· ·identify which e-mail clients were used?
      24· · · · Q.· ·Yes.
      25· · · · A.· ·Or if I analyzed the e-mail clients


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
